Case 2:85-cv-04544-DMG-AGR Document 1050 Filed 12/04/20 Page 1 of 5 Page ID
                                #:42309



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

 Case No.      CV 85-4544-DMG (AGRx)                                            Date    December 4, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                                      Page    1 of 5

  Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                      NOT REPORTED
                Deputy Clerk                                                    Court Reporter

     Attorneys Present for Plaintiff(s)                               Attorneys Present for Defendant(s)
              None Present                                                      None Present

Proceedings: IN CHAMBERS—ORDER RE DECEMBER 4, 2020 STATUS
             CONFERENCE

        On December 4, 2020, the Court held a status conference to discuss the November Interim
Juvenile Coordinator Reports and the Joint Status Reports filed by the parties and Amici Curiae1
regarding: (1) the draft Notice of Rights and Immigration and Customs Enforcement (“ICE”)
Directive ordered by the Court in its September 18, 2020 Order [Doc. # 987]; and (2) additional
remedies relating to the Notice of Rights suggested by Amici, video interviews of families and
inspections of Family Residential Centers (“FRCs”), and provision of certain information to Class
Counsel.

Juvenile Coordinator Reports and Responses

       Looking solely at the Juvenile Coordinator Reports, the Court is concerned about the surge
in numbers of minors in the custody of the Office of Refugee Resettlement (“ORR”) and will
require further reporting on ORR’s capacity and COVID-19 strategy, including how ORR will
accommodate minors during the pandemic if maximum capacity is reached, implement any
updated guidance from the Centers for Disease Control (“CDC”), and plan for the orderly
dissemination of a vaccine once it becomes available.

        In their Responses to the ICE and ORR Juvenile Coordinator Reports, Plaintiffs and Amici
raise several issues not contained in either report. Plaintiffs argue that (1) the ORR Juvenile
Coordinator Report should disclose new instructions ORR issued to protect minors from COVID-
19 and the reasons certain minors have been detained for extended periods at an “out-of-network”
hospital, and (2) the Juvenile Coordinators should also report on class members held for longer
than 72 hours by Customs and Border Patrol (“CBP”) and the reason for such detention. [Doc. #
1039.] Plaintiffs specifically submitted declarations from Class Members and an attorney at the
Weslaco Border Patrol Station describing minors in CBP custody for longer than 72 hours and
         1
          Participating Amici Curiae are Human Rights Watch, Amnesty International, Aldea - The People’s Justice
Center, Proyecto Dilley, and the Refugee and Immigrant Center for Education and Legal Services (“RAICES”).

 CV-90                                 CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1050 Filed 12/04/20 Page 2 of 5 Page ID
                                #:42310



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 85-4544-DMG (AGRx)                                    Date    December 4, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    2 of 5

potentially unsafe and unsanitary conditions. [Doc. # 1038-2, 1038-3, 1038-4, 1038-5.] Amici
argue that the ICE Juvenile Coordinator Report fails to address issues relating to access to counsel
for minors set to be expelled under Title 42 and with ICE’s compliance with its own standards
regarding access to legal services at the FRCs. [Doc. # 1040.] Defendants objected to these
responses, asserting that Plaintiffs and Amici did not properly raise these issues with Defendants
prior to filing their responses, as the Court has previously ordered. [Doc. # 1043.]

         The Court reminds the parties that the purpose of the regular status conferences is to
expeditiously address the exigencies of the COVID-19 pandemic or other follow-up issues that
flow from the Court’s rulings on recent motions. With that aim in mind, the Court has previously
ordered the parties and Amici to meet and confer on issues arising from the Juvenile Coordinator
reports and to share all relevant facts with one another in an effort to achieve resolution before
raising them with the Court. See October 26, 2020 Order at ¶ 3.c [Doc. 1014] (“Plaintiffs,
Defendants, and Amici may file responses, if any, to these interim . . . after first meeting and
conferring regarding areas of dispute and attempting to achieve resolution.); August 7, 2020 order
at ¶¶ 8, 9.c [Doc. # 914] (“To the extent disagreements remain between the parties after meaningful
efforts to meet and confer on any of the topics on which they are to submit joint status reports, the
parties may describe those disagreements in the reports submitted to the Court and request
adjudication, mediation, or any other form of relief the Court may provide. . . . If the Court
determines that relevant facts are being presented to the Court for the first time without having
been shared in advance with the opposing side in an effort to achieve resolution, the Court will not
address the issue to which those facts pertain.”). The Court expects the parties to comply with
these parameters in any future filings.

Joint Status Reports

        The parties and Amici submitted relatively minor disputes to the language of the Notice of
Rights and stated that they would continue to confer regarding the final language of the ICE
Directive. [Doc. # 1045, 1047, 1048.] The Court will email to parties a version of the Notice of
Rights with the Court’s proposed resolution of the disputes. As for the Directive, the Court will
set an expedited deadline by which the parties shall submit a status report on their efforts to reach
agreement on disputed language.

Other Issues

        The parties shall continue to meet and confer regarding additional procedures and protocols
relating to the Notice of Rights, and they shall either independently resolve, mediate, or bring a
motion regarding their disputes on what information must be provided under Paragraphs 28.A and

 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1050 Filed 12/04/20 Page 3 of 5 Page ID
                                #:42311



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 85-4544-DMG (AGRx)                                    Date    December 4, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    3 of 5

29 of the Flores Settlement Agreement (“FSA”). To the extent needed, the parties shall also
continue to meet and confer regarding video conference interviews with Class Members and
inspections of the FRCs. [See Doc. # 1036.]

         In light of the foregoing, the Court ORDERS the following:

         1.     Defendants shall continue to release Class Members from their custody without
                unnecessary delay in a manner consistent with the FSA and the Court’s prior
                Orders, and consistent with concern for the particular vulnerability of minors,
                especially during the pandemic. FSA at ¶¶ 11, 14 [Doc. # 101].

         2.     The Court will e-mail to the parties and Amici the Court’s further edits to the draft
                Notice of Rights, having considered the parties’ proposed revisions and Amici’s
                comments. With the Independent Monitor Andrea Ordin presiding, the parties and
                Amici shall meet and confer regarding the Court’s edits to the proposed Notice of
                Rights and the ICE Directive and attempt to finalize the language in both. The
                parties shall file a Joint Status Report regarding the Notice of Rights and ICE
                Directive by December 18, 2020.

         3.     The ICE and ORR Juvenile Coordinators shall file their next interim reports by
                January 15, 2021, covering the topics listed in the April 24, 2020 Order [Doc. #
                784] and compliance with the Court’s order regarding minors held under Title 42
                authority [Doc. # 976]. The CBP Juvenile Coordinator shall also file an interim
                report by January 15, 2021, providing a census of Class Members in CBP custody,
                describing CBP’s COVID-19 guidances, and specifically addressing whether the
                conditions at the Weslaco Border Patrol Station are safe and sanitary under FSA
                Paragraph 12.

                a. The ICE Juvenile Coordinator shall also provide:

                        i. Specific explanations for the continued detention of each minor
                           detained at an FRC beyond 20 days, which the Juvenile Coordinator will
                           review with the Independent Monitor, Andrea Ordin, before submitting
                           the updated report to the Court;


                       ii. Information regarding the date of prospective removal for certain
                           minors that is currently redacted even in the sealed Attachment A to the

 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1050 Filed 12/04/20 Page 4 of 5 Page ID
                                #:42312



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544-DMG (AGRx)                                   Date    December 4, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    4 of 5

                          ICE Juvenile Coordinator Report. [See Doc. # 1034]. In order that the
                          Court can monitor imminence of removal, the Report should disclose to
                          the Court at least the month and year of scheduled or prospective
                          removal.

               b. The ORR Juvenile Coordinator shall also provide:

                       i. The names and locations of ORR facilities where any Class Member has
                          contracted COVID-19 while already housed at the facility, rather than
                          being diagnosed with COVID-19 at intake;

                      ii. A more complete description of the status of those in ORR custody
                          pursuant to the MPP;

                     iii. Updates on ORR’s plans to expand capacity during the pandemic when
                          necessary;

                     iv. Descriptions of ORR’s COVID-19 plans in light of any recent updates
                         to CDC guidelines and the start of vaccine distribution; and

                      v. A census and explanation of the Class Members detained in “out-of-
                         network” facilities such as those detained at Nexus Children’s Hospital,
                         described in Plaintiffs’ Response.

               c. Plaintiffs, Defendants, and Amici may file responses, if any, to these interim
                  reports by January 22, 2021, after first meeting and conferring regarding
                  areas of dispute and attempting to achieve resolution.

         4.    The parties shall continue to meet and confer on the areas on which they agreed to
               further discussions in their October 9, 2020 Joint Status Report. [Doc. # 1002.]
               Those areas include: (1) preparation of a poster or other methods by which to
               disseminate the Notice of Rights and other suggestions of Amici for notice process;
               and (2) video conference interviews with Class Members and video inspections of
               the FRCs. The parties shall provide an update on these discussions in a Joint Status
               Report to be filed by January 22, 2021.




 CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1050 Filed 12/04/20 Page 5 of 5 Page ID
                                #:42313



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544-DMG (AGRx)                                   Date    December 4, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    5 of 5

         5.    Special Expert Dr. Paul Wise and the Independent Monitor Andrea Ordin shall
               continue to provide enhanced monitoring of the FRCs’ care of minors, and shall
               have the ability to (a) request and obtain copies of medical care data and policies;
               (b) have telephone or videoconference access to persons most knowledgeable at the
               FRCs with whom they can discuss the baseline of custodial medical care, health
               care protocols, and COVID-19 prevention practices; (c) consider protocols for
               identifying minors who have serious medical conditions that may make them more
               vulnerable to COVID-19; (d) interview minors with serious medical conditions or,
               as appropriate, their parents; and (e) make such recommendations for remedial
               action that they deem appropriate. They shall also monitor the conditions at
               Weslaco Border Patrol Station and continue to monitor any hoteling of minors,
               under the authority discussed in the Court’s July 25, 2020 Order. [Doc. # 887.]

         6.    The Court shall hold a further video status conference on January 29, 2021 at
               11:00 a.m.

IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
